DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Invention I, Species 1 shown in Figs. 4-9 and Claims 3, 5-10, 13-14, and 17-19 in the response to restriction requirements filed 01/25/22 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.
Together with the response, Applicant cancelled Claims 4, 12, and 15, and amended Claims 3, 5, and 7-8.

Status of Claims
Applicant cancelled earlier Claims 1, 2, and 11.
Claims 3, 5-10, 13-14, and 16-19 are examined on merits herein. 

Allowable Subject Matter
Claims 3, 5-10, 13-14, and 16-19 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 3: The prior art of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 3, including such combination of limitations as: “a first oxide comprising a first crystal region”, “the first oxide is in contact with a bottom surface of the first conductor”, “the first insulator is in contact with a bottom surface of the first oxide”, in combination with other limitations of the claim.
Re Claim 5: The prior art of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 5, including such combination of limitations as: “a first oxide comprising a first crystal region”, “the first oxide is in contact with a side surfaced and a bottom surface of the first conductor”, “the insulator is in contact with a side surface and a bottom surface of the first oxide”, in combination with other limitations of the claim.
Re Claims 6-10, 13-14, and 16-19: Claims 6-10, 13-14, and 16-19 are allowed due to dependency either on Claim 3 or on Claim 5.

The prior art of record include: Yamazaki (US 9,263,531), Yamazaki (US 2011/0127523), Kato et al. (US 2017/0179294), Zhou et al. (US 2017/0258852), and Uesugi et al. (US 2017/0221899) 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/09/22